Name: Commission Regulation (EC) No 1497/2002 of 21 August 2002 correcting the English language version of Regulation (EC) No 1332/2002 opening the procedure for the allocation of export licences for cheeses to be exported in 2003 to the United States of America under certain quotas resulting from the GATT Agreements
 Type: Regulation
 Subject Matter: America;  processed agricultural produce;  tariff policy;  international trade
 Date Published: nan

 Avis juridique important|32002R1497Commission Regulation (EC) No 1497/2002 of 21 August 2002 correcting the English language version of Regulation (EC) No 1332/2002 opening the procedure for the allocation of export licences for cheeses to be exported in 2003 to the United States of America under certain quotas resulting from the GATT Agreements Official Journal L 225 , 22/08/2002 P. 0014 - 0014Commission Regulation (EC) No 1497/2002of 21 August 2002correcting the English language version of Regulation (EC) No 1332/2002 opening the procedure for the allocation of export licences for cheeses to be exported in 2003 to the United States of America under certain quotas resulting from the GATT AgreementsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1255/1999 of 17 May 1999 on the common organisation of the market in milk and milk products(1), as last amended by Commission Regulation (EC) No 509/2002(2), and in particular Article 30 thereof,Whereas:Article 20 of Commission Regulation (EC) No 174/1999 of 26 January 1999 laying down special detailed rules for the application of Council Regulation (EEC) No 804/68 as regards export licences and export refunds in the case of milk and milk products(3), as last amended by Regulation (EC) No 1368/2002(4), provides that export licences for cheese exported to the United States of America as part of the quotas under the Agreements concluded during multilateral trade negotiations, may be allocated according to a special procedure by which preferred importers in the United States of America may be designated. Article 2 of Commission Regulation (EC) No 1332/2002(5) fixes the period wherein the applications for provisional licences shall be lodged with the competent authorities. As the period mentioned in the English language version differs from the texts in the other official Community languages, the necessary correction should therefore be made to that language version,HAS ADOPTED THIS REGULATION:Article 1In Article 2 of Regulation (EC) No 1332/2002, paragraph 1 is replaced by the following: "1. Applications for provisional licences shall be lodged with the competent authorities from 2 to 11 September 2002 at the latest. They shall not be admissible unless they contain all the details referred to in Article 20(2) of Regulation (EC) No 174/1999 and the documents mentioned therein."Article 2This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 21 August 2002.For the CommissionFranz FischlerMember of the Commission(1) OJ L 160, 26.6.1999, p. 48.(2) OJ L 79, 22.3.2002, p. 15.(3) OJ L 195, 24.7.2002, p. 10.(4) OJ L 198, 27.7.2002, p. 33.(5) OJ L 195, 24.7.2002, p. 10.